                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 GREGORY KING,                                     Case No. 19-CV-2108 (NEB/TNL)

                      Plaintiff,

 v.                                            ORDER ON MOTION FOR SUMMARY
                                                        JUDGMENT
 STATE OF MINNESOTA GUARDIAN
 AD LITEM BOARD,

                      Defendant.



        Plaintiff Gregory King worked for the Minnesota Guardian Ad Litem Board

(“GALB”). In 2017, King’s supervisor learned of allegations that King had behaved

inappropriately at work. Following an investigation, the GALB fired King. King brought

this suit, alleging retaliation and age, sex, and race discrimination. For the reasons that

follow, the Court grants the GALB’s motion for summary judgment and dismisses the

case.
                                         BACKGROUND

    I.      King’s Employment with the GALB

         King began working for the Minnesota guardian ad litem program in 2002 as a

program coordinator. 1 (ECF No. 35-6 at 1–27 2 (“King Dep.”) at 62:6–10.) At some point,

King’s title changed to Guardian Ad Litem (“GAL”) Manager, but his duties remained

substantially the same. (See King Dep. at 65:21–24; ECF No. 34 at 4 n.1.) As a GAL

Manager, King was responsible for, among other things, “overseeing district-wide

program operations,” supervising and coordinating the work of guardians ad litem, and

managing the recruitment and hiring of new GAL staff. (ECF No. 35-6 at 28.) King

generally received positive reviews from his supervisors. (ECF No. 43-4 at 11:10–24; ECF

No. 43-5 (King’s performance reviews).)

         King’s retaliation claim stems from a letter he sent to his supervisor, GALB

Program Administrator Kristen Trebil, on October 5, 2017. Under the plan for fiscal year

2018, GAL districts were to receive financial allocations based on the size of each district’s

juvenile caseload. (ECF No. 39 (“Trebil Decl.”) ¶ 4.) In his letter, King expressed concern

that several districts’ caseloads would appear inflated because they had not been

appropriately closing cases. (See ECF No. 35-6 at 66–67; King Dep. at 187:16–188:4.) King


1
 The GALB was not established until 2010. (ECF No. 35-6 at 103.) Before that, the state’s
guardian ad litem program was under the umbrella of the state court system. (Id.)

2
  The transcript of King’s deposition is on ECF pages one through twenty-seven.
Subsequent citations to page numbers refer to the transcript’s pagination.


                                              2
outlined the implications of allocating funds based on this faulty data: it would

incentivize leaving cases open, lead to inefficiencies, and perhaps cause the GALB to lose

credibility with the state legislature. (ECF No. 35-6 at 67.) Trebil thanked King for

bringing this issue to her attention and said that she would look into it. (King Dep. at

189:9–11.) She later changed the method for allocating funds. (Trebil Decl. ¶ 4.)

   II.      Misconduct Allegations and Initial Investigation

         In early November 2017, approximately one month after King’s letter, the GALB

held a training at Mystic Lake Casino. (ECF No. 39-2 (“Trebil’s Timeline”) at 1.) Several

attendees were discussing the burgeoning “Me Too” movement, which focused on

women’s experiences with sexual harassment. (Id.; ECF No. 38-2 (“Investigation Report”)

at 1.) During that discussion, King walked by, and an attendee remarked, “It doesn’t just

happen in Hollywood,” apparently implying that King was guilty of similar behavior.

(Id.) The attendee also stated that she knew a woman whom King had sexually harassed.

(Id.) Another attendee heard the remark and reported it to her supervisor. (Id.) That

attendee also reported that King had an inappropriate sexual relationship with a

prospective guardian ad litem in 2006 and 2007. (Id.) Eventually, these allegations

reached Trebil, and Trebil then informed Linda Potter, the GALB’s Human Resources

Director. (Id. at 1–2.)




                                            3
       Trebil and Potter investigated the allegations. (Id. at 2.) They interviewed, among

other people, A.A., 3 who was the prospective guardian ad litem with whom King

allegedly had an inappropriate relationship. (Id.) A.A. told Trebil that in 2006 and 2007,

King promised that he would personally train her to become a guardian ad litem, and

that he then pursued a sexual relationship with her. (Id. at 2; Trebil’s Timeline at 3.) After

the interview, Trebil put King on paid administrative leave pending further investigation.

(Investigation Rep. at 2; Trebil’s Timeline at 3.)

       In late November and early December 2017, Trebil and Potter continued to

interview witnesses, and Trebil covered for King as the manager of the Tenth District

GAL program. (Investigation Rep. at 2.) Trebil’s interviews with GALB staff revealed that

King had engaged in an improper personal relationship with C.C., a former guardian ad

litem who worked for the GALB from 2010 until 2017 and reported to King. 4 (Id.) While

supervising the Tenth District in King’s absence, Trebil discovered several other issues

with King’s performance. (Trebil’s Timeline at 4–7.) She found multiple issues with the




3
 The parties agreed to use pseudonymous initials to refer to certain persons. (ECF No. 34
at 7 n.2.) For simplicity, and to protect privacy, the Court will use these initials as well.

4 It seems that this was not the first that Trebil or Potter learned of King’s relationship
with C.C. Prior to her investigation, Trebil heard rumors that King had an inappropriate
personal relationship with a guardian ad litem who reported to him. (Trebil’s Timeline
at 3.) King had previously told Potter that he was rumored to be having an affair with
C.C., and at some point after that told Potter that he used to date a guardian ad litem.
(Id.)



                                              4
Tenth District’s fee collection practices, which King supervised. (Id. at 4–5.) In addition,

she discovered that King continued to use an old case management program even after

Trebil directed him to stop using it. (Id. at 5.) King also assigned guardians ad litem to

criminal cases in contravention of GALB policy and state statute. (Id. at 5–6.) Finally, King

provided false or misleading information to Trebil about his supervision of Tenth District

GAL staff and operations. (Id. at 6–7.)

           As a result of the preliminary investigation findings, Trebil and Potter hired an

outside investigator, Michelle Soldo, to further investigate the issues. 5 (Investigation Rep.

at 2; ECF No. 35-10 at 10:12–18.)

    III.      Soldo’s Investigation and Its Findings

           Soldo conducted the fact-finding part of her investigation from early December

2017 to January 11, 2018. 6 (Investigation Rep. at 2.) As part of the investigation, Soldo

interviewed several witnesses, including King, and reviewed exhibits. (See Investigation

Rep. at 3–4, 9–11 (listing exhibits).) King was represented by an attorney during the

investigation. (Id. at 2.)




5
 Soldo is a licensed attorney who has conducted more than five hundred investigations.
(ECF No. 38 ¶ 2.) She has a non-exclusive contract with the State of Minnesota to conduct
investigations. (Id.; see also ECF No. 43-7.)

6
 The Investigation Report states that fact-finding activity ended on January 11, 2017, but
this is likely a typographical error.


                                               5
       Soldo issued her Investigation Report in late February 2018. (Id. at 12.) She found

that King engaged in multiple instances of misconduct while working for the GALB. (Id.

at 5–8.) Specifically, Soldo found evidence of three improper relationships. First, Soldo

found that the allegations that King had an inappropriate sexual relationship with A.A.

in 2006 and 2007 were substantiated. (Id. at 5.) King had introduced himself to A.A. as the

Tenth District GAL manager, gave her a training manual, offered to train her and have

her sworn in, and offered to hire her as a guardian ad litem. (Id.) Instead, King initiated a

personal, and eventually sexual, relationship with A.A., and never trained her or hired

her as he had promised. (Id.; id., Attach. A at 11; see also ECF No. 38-3 at 2–5 (A.A.’s

account of her and King’s relationship).)

       Second, Soldo found that King engaged in similar behavior with another woman,

B.B., roughly a decade later, though this relationship, unlike King’s with A.A., did not

become sexual. (Investigation Rep. at 5; id., Attach. A at 13–14.) B.B. believed that she and

King were dating, but King claims that they were merely friends. (Id., Attach. A at 14.)

       Third, Soldo concluded that King had a perceived improper relationship with

C.C., a guardian ad litem who reported to King. 7 Other staff members perceived that King

gave C.C. preferential treatment, and Soldo concluded that exhibits, including email


7
  Soldo is careful not to say that King actually had an improper relationship with C.C.,
but rather that he “engaged in behavior leading multiple GAL staff reporting to him to
perceive he had an improper special and potentially romantic relationship” with C.C.
(Investigation Rep. at 5.)



                                             6
conversations between King and C.C., supported the perception that they had a “special

relationship.” (Investigation Rep., Attach. A at 14–20.) King loaned C.C. money and had

dinners and spent holidays with C.C. and her family. (Id. at 17.) King claimed that he did

not treat C.C. preferentially and denied that they were dating or that they had a sexual

relationship. (Id. at 19–20.)

       In addition to these relationships, Soldo’s Investigation Report also concluded that

King made remarks to GALB staff that they perceived as sexually suggestive.

(Investigation Rep. at 6.) King sometimes referred to himself as “chocolate cake,” and

once told a GALB employee that “not everyone gets a piece of the chocolate cake.” 8 (Id.;

id., Attach. A at 21 n.14, 22.) King also bragged to GALB staff about dating or having an

affair with a Tenth Judicial District Judge, a guardian ad litem volunteer, and C.C.

(Investigation Rep. at 6.)

       Soldo also found that King “knowingly and intentionally circumvented

established State procedures.” (Id.) King deficiently supervised the Tenth District’s fee

collection practice, continued to use the Galaxy case management system even after




8
 King claims that referring to himself as “chocolate cake” is not a sexual innuendo but is
a reference to his and his staff’s shared love of chocolate and the bowl of chocolate he
sometimes kept in his office. (King Decl. ¶ 15; ECF No. 46 at 29:24–30:1 (filed under seal);
ECF No. 35-6 at 109). Elsewhere, King denies ever having referred to himself as
“chocolate cake.” (ECF No. 41 at 26.) Several colleagues testified that they had never
heard King refer to himself as “chocolate cake.” (ECF Nos. 43-4 at 19:10–16, 46 at 29:21–
23; 43-9 at 16:4–6.)



                                             7
Trebil told him to transition to a new system, and assigned guardians ad litem to criminal

cases without authority to do so. 9 (Id. at 6–8.) Further, Soldo concluded that King

“knowingly provided false or misleading information to . . . Trebil, . . . and disregarded

work directives he received.” (Id. at 8.)

    IV.      King’s Termination

          Trebil reviewed Soldo’s report and discussed its findings with Potter and legal

counsel for the GALB. (Trebil Decl. ¶ 6.) She then decided to terminate King. (Id.) On

March 6, 2018, Trebil gave King a Notice of Termination. (ECF No. 43-8.) Trebil listed

several reasons for King’s termination, including, among other things, that he: abused his

position of power by engaging in relationships with women in subordinate positions and

women seeking employment; violated GALB policies by not making required entries and

by withholding information from Tenth District judges regarding two cases; failed to

properly supervise the district’s fee collection practices; and provided false or misleading

information to Trebil, which “resulted in a lack of trust and confidence in [King’s] ability

to appropriately manage [his] staff and district.” (Id.)

          King then appealed his termination, which the Minnesota Judicial Branch’s

Human Resources Rules entitle him to do. (King Dep. at 214:4–7; ECF No. 35-6 at 128–

29.) After a two-day hearing, the appeals panel determined that Trebil’s decision to




9
 King claims that appointing a guardian ad litem to a criminal case is not prohibited and
that “such appointments are lawful court orders.” (ECF No. 35-6 at 115.)


                                              8
terminate King was reasonable. (ECF No. 35-6 at 60–65.) The appeal panel’s findings and

conclusions largely mirror those of the Investigation Report. (See id.) They depart only in

concluding that King was not at fault for the issues with the Tenth District’s fee collection

practices. (Id. at 63.) King filed a charge with the Equal Employment Opportunity

Commission (“EEOC”), alleging that the GALB fired him because of his age, race, and

sex. (Id. at 96–97.) The EEOC closed King’s file because it could not determine that the

GALB had violated any statutes. (Id. at 95.)

       After the EEOC denied his claim, King brought this suit, alleging that the GALB

violated both federal and state anti-discrimination laws by terminating him because of

his race, sex, and age. (ECF No. 1 ¶¶ 36–97.) He also claims that he was fired in retaliation

for his October 5, 2017 letter to Trebil, in violation of the Minnesota Whistleblower Act.

(Id. ¶¶ 98–112.) The GALB moved for summary judgment. (ECF No. 32.)

                                         ANALYSIS

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A dispute of fact is “genuine” if a factfinder could reasonably

determine the issue in the non-moving party’s favor. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A court considering a motion for summary judgment must view the

facts in the light most favorable to the nonmoving party and give that party the benefit




                                               9
of all reasonable inferences supported by the evidence. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted).

       When there is no direct evidence of discrimination, courts apply the McDonnell

Douglas burden shifting framework to federal discrimination claims. Xuan Huynh v. U.S.

Dept. of Transp., 794 F.3d 952, 958 (8th Cir. 2015) (citing McDonell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973)). Under this framework, King must first make a prima facie case

of discrimination by showing that: (1) he is a member of a protected class; (2) he was

otherwise qualified for his job; (3) he suffered an adverse employment action; and

(4) circumstances permit an inference of discrimination. Banks v. Deere, 829 F.3d 661, 666

(8th Cir. 2016) (citation omitted). If King makes a prima facie case, the burden shifts to

the GALB to establish a legitimate, nondiscriminatory reason for firing King. Id. (citing

McDonell Douglas, 411 U.S. at 802). If the GALB is able to provide such a reason, the

burden shifts back to King to establish that the GALB’s purported reason for firing him

was pretextual. Id. (citation omitted).

       Minnesota employs the same framework to analyze employment discrimination

claims under the Minnesota Human Rights Act. Dietrich v. Can. Pac. Ltd., 536 N.W.2d 319,

323 (Minn. 1995) (citations omitted). There is no dispute that King is a member of a




                                             10
protected class based on his age, race, and sex. 10 For these two reasons, the Court can

analyze all six of King’s discrimination claims together.

      Under Minnesota’s Whistleblower Act, an employer may not retaliatorily

discharge an employee who reports a violation of state or federal law. Minn. Stat.

§ 181.932, subdiv. 1(1). An employee who is discharged in violation of the Whistleblower

Act can bring a civil action for damages. Minn. Stat. § 181.935(a). Like King’s

discrimination claims, Whistleblower Act claims are analyzed under the McDonell

Douglas framework. Cokley v. City of Otsego, 623 N.W.2d 625, 630 (Minn. Ct. App. 2001).

Thus, the same framework applies to all seven of King’s claims.

      I.     Prima Facie Case

      A. Discrimination Claims

      King has failed to establish a prima facie case of discrimination because he has

failed to show that the circumstances of his termination support an inference of

discrimination. One way to raise an inference of discrimination is by showing that the

employer treated similarly situated employees outside the protected class differently. 11




10
   The parties also do not dispute that King’s termination constitutes an adverse
employment action. There is a dispute, discussed below, about whether placing King on
administrative leave pending an investigation was an adverse employment action. See
infra Analysis I.B.

11
   Another way of establishing that circumstances give rise to an inference of
discrimination is to show evidence of pretext, but, as discussed below, King has provided
no such evidence. See infra Analysis II.


                                            11
Carter v. Pulaski Cnty. Special Sch. Dist., 956 F.3d 1055, 1058 (8th Cir. 2020) (citation

omitted). To be considered similarly situated, two employees must be “similarly situated

in all relevant respects,” including being accused of the same wrongful conduct. Id.

(citation omitted). Employees who report to different supervisors are rarely considered

to be similarly situated. Fields v. Shelter Mut. Ins. Co., 520 F.3d 859, 864 (8th Cir. 2008).

       King has not shown that he was treated differently than other GALB employees

with whom he was similarly situated. King first contends that Trebil was similarly

situated to him and received different treatment. (ECF No. 41 at 29.) This argument fails

to two reasons. First, the record contains no evidence that King and Trebil were accused

of the same wrongful conduct. There is no indication that Trebil used her job to start

personal and romantic relationships with subordinates or prospective guardians ad

litem, failed to follow her supervisor’s directions, or made comments in the workplace

that coworkers perceived as sexually charged. Second, King and Trebil are probably not

similarly situated because they report to different supervisors. Fields, 520 F.3d at 864. King

reported to Trebil, (King Dep. at 15:10), while Trebil reported to Dawn Torgerson. (ECF

No. 43-6 at 8:9–11.)

       King also argues by implication that his counterparts at the Fourth and Seventh

Districts were similarly situated and treated differently than him. (ECF No. 41 at 29.) King

observes that the managers in the Fourth and Seventh Judicial Districts failed to

appropriately close cases (similar to behavior assigned to King), yet they were not fired.



                                               12
(Id.) King cites his own declaration as support, which states that his “treatment was

different than what was received by his Caucasian Manager colleagues.” (ECF No. 42 ¶

17.) But at this stage, King cannot rely on bare allegations, he must “substantiate his

allegations with sufficient probative evidence that would permit a finding in his favor on

more than mere speculation or conjecture.” Ball v. City of Lincoln, 870 F.3d 722, 727 (8th

Cir. 2017) (cleaned up).

       Though King did not cite it, King’s letter to Trebil better supports his assertion

about other managers’ misconduct. The letter explains that there were hundreds of cases

in the Fourth and Seventh Judicial Districts that should have been closed but were

marked open in the database. 12 (ECF No. 35-6 at 66–67.) Nevertheless, King’s proposed

comparison fails. First, the GALB did not cite King’s failure to close cases as a reason for

terminating him, nor is there any evidence that King failed to close cases that should have

been closed. 13 Second, and more importantly, King has provided no evidence that the

Fourth and Seventh District managers were accused of having inappropriate personal


12
  It is not clear that these errors are attributable to the Fourth and Seventh Districts’
managers, but viewing the facts in the light most favorable to King, as the Court must for
the purposes of this motion, it is fair to attribute these errors to King’s counterparts in the
Fourth and Seventh Districts. Carter, 956 F.3d at 1057 (citation omitted).

13
  King was terminated for analogous conduct, such as “failing to make required entries
on the records in [his] control,” attempting to impermissibly increase his case load, and
failing to document his work on certain cases. (ECF No. 43-8 (notice of termination).) But
even assuming that the other managers’ misconduct was sufficiently similar to King’s,
King’s comparison would still fail because King was accused of additional misconduct
that the other managers were not accused of.


                                              13
and sexual relationships with prospective guardians ad litem or their subordinates. Nor

were the other managers accused of failing to follow their supervisors’ instructions or of

inadequately supervising their districts’ fee collection programs. When a plaintiff is

accused of additional misconduct that proposed comparators did not engage in, the

plaintiff is not similarly situated to those proposed comparators. Carter, 956 F.3d at 1058.

King has not raised a genuine issue of material fact about whether the circumstances give

rise to an inference of discrimination. They do not, so as a matter of law his discrimination

claims fail.

       B. Whistleblower Act Claims

       To make a prima facie case of retaliatory discharge, King must establish: (1) that

he engaged in protected conduct; (2) that the GALB took an “adverse employment

action”; 14 and (3) a causal connection between the protected conduct and the adverse

employment action. Cokley, 623 N.W.2d at 630 (citation omitted). At the hearing, the

GALB conceded that King’s October 5, 2017 letter to Trebil was likely protected conduct

under the Whistleblower Act. Although the GALB does not argue that it did not take an

adverse employment action, the parties have differing views on when the adverse

employment action occurred. The only disputes, then, are when the adverse employment




14Under the Whistleblower Act, an employer may not “discharge, discipline, threaten,
otherwise discriminate against, or penalize an employee regarding the employee's
compensation, terms, conditions, location, or privileges of employment.” Minn. Stat.
§ 181.932, subdiv. 1(1).


                                             14
action occurred and whether it was causally connected to his October 5, 2017 letter to

Trebil.

          Because the only support King offers to support a causal connection is the

temporal proximity between his letter to Trebil and the adverse employment action, the

Court must first address the parties’ dispute regarding when an adverse employment

action occurred. King argues that being placed on administrative leave was an adverse

employment action. In his brief, King claims that there was “approximately one month”

between King’s October 5, 2017 letter and “the termination.” (ECF No. 41 at 40.) But King

was not terminated until March 6, 2018. (ECF No. 43-8.) The Court therefore concludes

that the “termination” King is referring to is his placement on administrative leave, which

happened on November 20, 2017. (Trebil’s Timeline at 2; King Dep. at 198:1–7.) The GALB

contends that the administrative leave was not an adverse employment action and that

King’s termination is the relevant adverse employment action.

          Administrative leave may be an adverse employment action, but not always.

Moore v. City of New Brighton, 932 N.W.2d 317, 325–27 (Minn. Ct. App. 2019). When, for

instance, an employee is placed on administrative leave for a “lengthy period inconsistent

with the alleged investigatory reason for placing him on leave,” there is a fact issue

regarding whether it constitutes an adverse employment action. Id. at 327. In other

instances, administrative leave may not be an adverse employment action. Id. The Court

need not resolve this issue, because even if King’s placement on administrative leave was



                                            15
an adverse employment action, he still lacks a strong enough temporal connection to

establish the causation element of his prima facie case.

       “Unless ‘very close’ in time, mere temporal proximity is not sufficient to create a

genuine issue of fact regarding causation.” Schaefer v. Cargill Kitchen Sols., Inc., No. A16-

0154, 2016 WL 6570240, at *9 (Minn. Ct. App. Nov. 7, 2016) (citation omitted). In Schaefer,

the Minnesota Court of Appeals cited a case suggesting that a two-week interval was

“barely” sufficient to establish causation and another concluding that a three-week

interval was not sufficiently close in time to establish causation. 15 Id. In contrast, six-and-

a-half weeks passed between King’s letter to Trebil and his placement on administrative

leave. The temporal proximity of these events is not sufficiently close for the Court to find

that it, standing alone, establishes a causal connection. 16 Aside from the temporal

proximity, King has provided no other evidence of a causal connection.


15
   The Schaefer court cited federal cases for this point but noted that Minnesota appellate
courts had previously relied on federal courts’ applications of the federal Whistleblower
Protection Act when interpreting Minnesota’s counterpart. 2016 WL 6570240, at *9 n.2
(first citing Kidwell v. Sybaritic, Inc., 784 N.W.2d 220, 227 (Minn. 2010); then citing Wayne
v. MasterShield, Inc., 597 N.W.2d 917, 921 (Minn. Ct. App. 1999)).

16The cases King cites in support rely on more than just temporal proximity in finding a
causal connection. E.g., Tretter v. Liquipak Int’l, Inc., 356 N.W.2d 713, 715 (Minn. Ct. App.
1984) (noting that the plaintiff was the only employee of her seniority to be laid off and
that the employer did not hire her back several months later when it needed another
employee in her department); Thompson v. Campbell, 845 F. Supp. 665, 675 (D. Minn. 1994)
(explaining that circumstantial evidence in addition to temporal proximity supported a
causal connection); Sprenger v. Fed. Home Loan Bank of Des Moines, 253 F.3d 1106, 1113–14
(8th Cir. 2001) (en banc) (finding a causal connection based on temporal proximity and
other circumstantial evidence). King has not identified a case where a court has found a


                                              16
       Additionally, intervening events can undermine a potential causal connection

between protected conduct and an adverse employment action. Slaughter v. Indep. Sch.

Dist. No. 833, No. A20-0014, 2020 WL 4579014, at *5 (Minn. Ct. App. Aug. 10, 2020) (citing

Freeman v. Ace Tel. Ass’n, 467 F.3d 695, 698 (8th Cir. 2006)). There was a major intervening

event between King’s letter to Trebil and her decision to place him on administrative

leave: Trebil learned of allegations that King had abused his position and engaged in

inappropriate conduct at work. Even if the temporal proximity were sufficiently close to

establish causation, this significant intervening event would contradict the conclusion

that Trebil placed King on administrative leave because of his letter to her.

       II.    Legitimate Reason and Pretext

       Even if the Court concluded that King had established a prima facie case of

discrimination    or   retaliation,   the   GALB     has   demonstrated     a   legitimate,

nondiscriminatory, and non-retaliatory reason for firing King. In determining whether

an employer had a legitimate reason for firing an employee, a court considers not whether

“the employee actually engaged in the conduct for which he was terminated, but whether

the employer in good faith believed that the employee was guilty of the conduct justifying

discharge.” McCullough v. Univ. of Ark. for Med. Sci., 559 F.3d 855, 861–62 (8th Cir. 2009)

(citations omitted). The GALB had several bases to have believed in good faith that King




causal connection when there was a six-week or longer gap and no other circumstantial
evidence supporting a causal connection.


                                            17
was guilty of conduct that merited termination. Most notably, the GALB relied on an

extensive and detailed external investigation that substantiated the allegations against

King. (Trebil Decl. ¶ 6; see also Investigation Rep.) Additionally, Trebil herself interviewed

several witnesses, including A.A. and GALB staff members. (Trebil’s Timeline at 2–3.)

Based on these investigations, the GALB could have believed, in good faith, that King

engaged in conduct that merited his termination.

       King must then establish that the GALB’s purported reasons for firing him were

pretextual. Carter, 956 F.3d at 1058; Cokley, 623 N.W.2d at 630. For his discrimination

claims, King must “both discredit [the GALB’s] asserted reason for termination and show

that the circumstances permit drawing the reasonable inference that the real reason for

terminating [King was his race, sex, or age].” Twymon v. Wells Fargo & Co., 462 F.3d 925,

935 (8th Cir. 2006) (citation omitted). Similarly, for his Whistleblower Act claim, King

must show “both that the reason was false, and that [the protected conduct] was the real

reason.” Peterson v. HealthEast Woodwinds Hosp., No. A14-1409, 2015 WL 4523558, at *3

(Minn. Ct. App. June 29, 2015) (quoting St Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515

(1993); then citing Hadnudeen v. Onan Corp., 552 N.W.2d 555, 557 (Minn. 1996)) (alteration

original). Proving pretext is a higher bar than a prima facie case, and evidence of pretext

is “viewed in light of the employer’s justification.” Logan v. Liberty Healthcare Corp., 416

F.3d 877, 881 (8th Cir. 2005) (internal quotation marks and citation omitted). Additionally,

courts should not “reexamine[] an entity’s business decisions,” but should ask only



                                             18
“whether the employer gave an honest explanation of its behavior.” Harvey v. Anheuser-

Busch, Inc., 38 F.3d 968, 973 (8th Cir. 1994) (internal quotation marks and citations

omitted). Put another way, a court does not inquire whether the employer’s reason was

“wise, fair, or even correct . . . so long as it truly was the reason for the plaintiff’s

termination.” Main v. Ozark Health, Inc., 959 F.3d 319, 325 (8th Cir. 2020) (internal

quotation marks and citations omitted).

       King cannot carry his burden of proving pretext. He has neither submitted

evidence that discredits the GALB’s legitimate reason for firing him nor has he shown

that the circumstances permit an inference of discrimination. Twymon, 462 F.3d at 935.

Much of King’s argument that the GALB’s reasons were pretextual relies on speculation

and innuendo. For instance, King argues that Soldo’s investigation was a “sham” that

was “not fair and accurate and was extremely biased against King.” (ECF No. 41 at 44.)

King’s main support for this assertion is that Soldo did not interview several witnesses

who King believes should have been interviewed and that Soldo was paid for conducting

the investigation. (Id.) But again, mere allegations will not suffice at the summary

judgment stage, and King has put forth no evidence showing any faults with the

investigation. Ball, 870 F.3d at 727. To the contrary, the record shows that Soldo’s

investigation was extensive and that Soldo is an experienced investigator. (ECF No. 38

¶¶ 2, 4; Investigation Rep. at 9–11 (listing the exhibits Soldo reviewed in preparing the

Report); see generally id., Attach. A (explaining in depth Soldo’s findings and their bases).)



                                             19
       Even if there were issues with Soldo’s investigation, the scope of an investigation

is a business judgment, and “shortcomings in an investigation do not by themselves

support an inference of discrimination.” McCullough, 559 F.3d at 863. Further, the critical

inquiry would not be whether there were issues with the investigation, but rather

whether Trebil knew the investigation was faulty but relied on it anyway. See Pulczinski

v. Trinity Structural Towers, Inc., 691 F.3d 996, 1002 (8th Cir. 2012) (explaining that under

the honest belief rule, what matters is “not whether the employee actually engaged in the

conduct for which he was terminated, but whether the employer in good faith believed

that the employee was guilty of the conduct justifying discharge”) (internal quotation

marks and citation omitted); Twymon, 462 F.3d at 935 (citation omitted) (“A proffered

legitimate, non-discriminatory reason for termination need not, in the end, be correct if

the employer honestly believed the asserted grounds at the time of the termination.”).

The record contains no evidence suggesting that Trebil had any reason to doubt the

Investigation Report’s methodology or findings.

       King also claims that the GALB has shifted its reasons for terminating him. While

shifting explanations can show pretext, Bharadwaj v. Mid Dakota Clinic, 954 F.3d 1130, 1135

(8th Cir. 2020) (citation omitted), the record does not show that the GALB’s reasons have

shifted over time. The remainder of King’s arguments regarding pretext are either red

herrings (such as his argument that the GALB’s reason was pretextual because King had

worked for the GALB for sixteen years without any major employment issues) or are



                                             20
insufficient to establish pretext. In the latter category are various arguments that some of

the reasons Trebil gave for his termination are not valid. (ECF No. 41 at 45–46.) But even

crediting King’s arguments, they would not suffice to establish pretext. See Bharadwaj, 954

F.3d at 1135 (explaining that although the falsity of a nondiscriminatory reason can

establish pretext, when the plaintiff disputes details of the explanation, but does not rebut

the “primary rationale,” the plaintiff has not established pretext).

       And finally, even if King had discredited the GALB’s nondiscriminatory reasons

for firing him, he has still not shown that “the circumstances permit drawing the

reasonable inference that the real reason for terminating the plaintiff” was his race, age,

or sex. Twymon, 462 F.3d at 935. As discussed above, King has not shown that any

similarly situated employees were treated differently, supra Analysis I.A, and nothing

else in the record suggests that the GALB’s firing of King was discriminatory.

       As for the Whistleblower Act claim, King has not submitted any evidence to

suggest that the letter he sent to Trebil was the “real reason” that he was fired. Peterson,

2015 WL 4523558, at *3 (citations omitted). Indeed, the material in the record cuts against

an inference that King was fired because of the letter; Trebil thanked King for sending the

letter and later changed the method the GALB used to allocate funds to address King’s

concern. (King Dep. at 189:9–11; Trebil Decl. ¶ 4.) Further, the presence of an intervening

event—Trebil learning of the allegations against King—also suggests that King’s letter

was not the reason he was fired.



                                             21
      With no evidence of pretext, King has not carried his burden, and the Court must

grant summary judgment.

                                   CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, the

State of Minnesota Guardian Ad Litem Board’s motion for summary judgment (ECF

No. 32) is GRANTED.




LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: May 6, 2021                     BY THE COURT:

                                              s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Judge




                                         22
